IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 97-30220
                          Conference Calendar



BRIAN K. CHISHOLM,

                                           Plaintiff-Appellant,

versus

L. HALL,

                                           Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 96-CV-413
                        - - - - - - - - - -
                          December 9, 1997
Before BARKSDALE, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Brian K. Chisholm, Louisiana prisoner 323477, argues that

the district court abused its discretion in dismissing his

complaint as frivolous.    Chisholm argues that the defendant Nurse

Hall was deliberately indifferent to his medical needs because

she did not refer him to a doctor and told Chisholm that his pain

was psychological.

     We have reviewed the record, including the report and

recommendation of the magistrate judge and the brief of the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-30220
                               -2-

plaintiff, and affirm the dismissal of the complaint as frivolous

substantially for the reasons adopted by the district court.   See

Chisholm v. Hall, No. 96-CV-413 (W.D. La. Feb. 11, 1997).

     AFFIRMED.